                                          Case 5:21-cv-02688-SVK Document 24 Filed 09/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                     Case No. 21-cv-02688-SVK
                                   8                   Plaintiff,
                                                                                           ORDER TO SHOW CAUSE RE
                                   9            v.                                         DISMISSAL
                                  10    HUDSON SKYPORT PLAZA, LLC, et al.,
                                  11                   Defendants.

                                  12          On July 22, 2021, Plaintiff filed a notice of partial settlement requesting that the Court
Northern District of California
 United States District Court




                                  13   vacate all dates with the expectation of a forthcoming motion for attorney fees. Dkt. 22. On

                                  14   July 26, 2021, the Court vacated all dates and ordered Plaintiff to file any motion for attorney fees

                                  15   within 30 days, i.e., by August 25, 2021. Dkt. 23. No motion for attorney fees was filed by the

                                  16   deadline. Accordingly, the Court hereby orders Plaintiff to appear on September 28, 2021 at

                                  17   1:30 p.m. to show cause why the case should not be dismissed.

                                  18          SO ORDERED.

                                  19   Dated: September 1, 2021

                                  20

                                  21
                                                                                                    SUSAN VAN KEULEN
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
